Title: From John Adams to Pennsylvania Legislature, 28 December 1798
From: Adams, John
To: Pennsylvania Legislature



Gentlemen
Phyladelphia Decr. 28 1798.

I feel myself under the strongest Obligations to the Senate of Pennsylvania, for this excellent Address, in which, with so much Gravity and Dignity, than no less Wisdom and Precision than Gravity and Dignity they have expressed the sentiments they entertain respecting the Conduct of the French Government and the consequent Measures adopted during my Administration.
It was not at all unnatural that the People of the United States should once have found it difficult to restrain their sympathy and affection with the French Nation within the Boundary which as a Neutral Nation it was their Duty to respect. Men who have once been under the hard of necessity of having recourse to Resistance in Arms in opposition to their own established habits of obedience in defence of their own Rights, are apt to feel a Veneration for all Men who think themselves so much aggrieved as to be obliged to draw their swords in defence of what they esteem their Rights, without enquiring at first very minutely whether rightfully or wrongfully not.—Without entering into any Investigation at present concerning the Rectitude of the Measures taken, at the Commencement of the late Revolution in France, and whatever may be the Judgment of History it is Scarcely possible at this day for any Men whose are Impartiality is not wholly absorbed by Passion and Prejudice to mistake in their Judgments of the late Conduct of the French Republick towards many other Nations as well as our own.—There is but little difference of Sentiment concerning it at this moment in Europe or America.
Whether any Changes of Men or Measures on our Part would have secured a continuance of Harmony with the French Nation Republic, even at the Expence and hazard of a certain War with her Ennemies, may be conjectured from the Effects of Changes of Men and Measures made under her Dictates in all the Republics of Europe, which have fallen Victims to their Complaisance.
I rejoice with you, to find that your Constituents are fully aware of the pernicious Tendency of foreign Influence, and impressed with the deepest detestation of the Conduct of those, who by an officious Interference in our foreign Relations have as meanly as presumptuously attempted to wrest the Administration of our public affairs from the hands in which the Constitution of our Country and the suffrages of a free And enlightened People have place it.
Your Acknowledgment that the Citizens of Pennsylvania have eminently partaken the Benefits resulting from the operation of the General Government and are impressed with an unabated Confidence in its Administration are as honourable to that Government; as your decided assurance, that, should an appeal to Arms be found necessary to preserve our Liberty and vindicate our Rights, they will not be found backward in hazarding their fortunes and Lives are honourable to themselves.
The Testimony of the Senate of Pennsylvania of their Personal Esteem for my private Character, as it is highly honourable to me has excited a tender sensibility and demands requires my most respectful Thanks
May you long continue, Gentlemen in the Enjoyment of health, and during many years to fill your high stations with honor to yourselves and increasing Happiness to the People of Pennsylvania in particular and the Nation Union in General
John Adams